DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for priority based on a provisional application filed at the United States Patent and Trademark Office on 07/25/2017.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, independent claim 16 is directed to a method.  Therefore, these claims fall within the four statutory categories of invention.
Claims 16 recites a method for conducting general business interactions of sales activities through order processing.  Specifically, the claims recite:
A method for providing centralized food ordering, food preparation and food delivery for various co-located kitchens, comprising the steps of: 
a Computer Ordering System (COS) comprising a processor, the processor of the COS communicating with a customer via a Virtual Restaurant System (VRS) application installed on a remote computing device; 
the processor of the COS automatically receiving and/or requesting a delivery location via the VRS application;  248554-0006-1 APPLICATION 
the processor of the COS delivering a selected menu/food order form via the VRS Application depending on the delivery location; 
the processor of the COS receiving a food order via the VRS Application, the food order including food selections from the selected menu/food order form, a requested delivery location and a requested delivery date/time; 
the processor of the COS assigning a unique food order ID to the food order and transmitting the food order ID for the customer via the VRS Application; 
the processor of the COS transmitting the food order and the food order ID to a central kitchen facility including a plurality of kitchens co-located within the central kitchen facility, where each of the plurality of kitchens produces a subset of different food items from the selected menu/food order form; 
the selected central kitchen facility ordering each of the food selections from the food order to be produced by its corresponding kitchen and labeled with the food order ID; 
the central kitchen facility sorting through the food items produced by the kitchens and grouping the food items belonging to the same food order together based on the labeled food order ID to form completed food orders; and 
the central kitchen facility moving the completed food orders to an order-loading zone where it can be loaded into a delivery vehicle for delivery,
wherein the plurality of kitchens co-located within the central kitchen facility are physically separate kitchens.

These method claims are grouped within the "certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (October, 2019)) because the claims involve a series of steps for sales activities through order processing which is a process that is encompassed by the abstract idea of commercial interactions. 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (October, 2019)), the additional element of the claims such as a Computer Ordering System/ processor merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment. Specifically, the Computer Ordering System/ processor performs the steps or functions of sales activities through order processing.  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, nor to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (October, 2019)), the additional element of using a Computer Ordering System/ processor to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of commercial interactions through sales activities through order processing.  As discussed above, taking the claim elements separately, a Computer Ordering System/ processor performs the steps or functions of sales activities through order processing. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of commercial interactions through sales activities through order processing. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(l)(A)(f) & (h)). Therefore, the claims are not patent eligible.
Dependent claims 17-23 further describe the abstract idea of commercial interactions through sales activities through order processing. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-15 and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Angert et al. (US Patent Application Publication 2009/0099972 A1), in view of Ungerleider (“Hold The Storefront: How Delivery-Only “Ghost” Restaurants Are Changing Takeout”, fast company, https://www.fastcompany.com/3064075/hold-the-storefront-how-delivery-only-ghost-restaurants-are-changing-take-out, 01/20/2017), Golden (US Patent 3,408,481), Jung (US Patent Application Publication 2017/0098187 A1), Goldberg (WO Patent Application Publication 2019/014027 A1), Rademaker (US Patent Application Publication 2016/0247113 A1), Justin (Food Court at Excalibur, http://www.fuzzynavels.com/dining/excalibur-food-court/, © Copyright 2013) and Belke (US Patent Application Publication 2019/0378202 A1).
Regarding Claim 1, Angert teaches:
A Virtual Restaurant System (VRS) for providing centralized food ordering, simultaneous food preparation and simultaneous food delivery for various kitchens (See Angert paragraph [0015] - describes a food delivery system as owned by a food service establishment or by a delivery service dealing with multiple food service franchises, [0030-0031] - describes a system functioning with a fast food retail establishment, a fixed food preparation site and multiple delivery vehicles that either deliver prepared food or prepare said food on route to a delivery destination, wherein the food preparation site , paragraphs [0044-0045] - describes a server based ordering system and interface), comprising: 
a plurality of central kitchen facilities (See Angert paragraph [0017] - describes fixed food preparation facilities and [0030-0031] - describes a system functioning with a fast food retail establishment, a fixed food preparation site and multiple delivery vehicles that either deliver prepared food or prepare said food on route to a delivery destination, thereby making each said delivery vehicle a central kitchen facility); 
wherein each of the central kitchen facilities is adapted to produce a specified menu of branded food items (See Angert paragraph [0044] - describes an online food menu showing available food items from participating vendors); 
wherein each of the central kitchen facilities includes a plurality of branded kitchens (See Angert paragraph [0015] - describes a food delivery system as owned by a food service establishment or by a delivery service dealing with multiple food service franchises and [0030-0031] - describes a system functioning with a fast food retail establishment, a fixed food preparation site and multiple delivery vehicles that either deliver prepared food or prepare said food on route to a delivery destination); 
wherein each of the branded kitchens in each of the central kitchen facilities produces a corresponding subset of branded food items in the specified menu (See Angert paragraphs [0044-0045] - describes a dynamic on-line food menu displaying a list of available food items from participating vendors); and 
a Computerized Ordering System (COS) in communication with the central kitchen facilities and a plurality of VRS applications installed on remote computing devices (See Angert paragraphs [0030-0035] - describes a computer based ordering system running on a customer’s wireless phone with internet access and [0054-0058] - describes the delivery vehicle remote computer operation and functions); 
wherein the COS receives a plurality of food orders via the VRS applications and assigns each of the food orders a unique food order ID (See Angert paragraph [0046] - describes the system creating an order number once an order is confirmed); 
wherein each of the food orders includes a delivery location and a selection of food items from the specified menu of one of the central kitchen facilities being determined as being eligible to prepare food items for the delivery location (See Angert paragraphs [0044-0046] - describes order parameters including customer location and available food items from participating vendors that are determined by one or more of delivery time, order price or food item); 
wherein, for each of the food orders, the COS selects one of the central kitchen facilities based on the delivery location; 
wherein, for each of the food orders, the COS transmits the food order and its corresponding food order ID to the selected central kitchen facility (See Angert paragraphs [0044-0046] - describes the system automatically selecting a supplier/ delivery vehicle based on delivery time to the customer’s location); 
wherein the selected central kitchen facility receives the food order and orders each of the selection of branded food items to be produced by its corresponding branded kitchen and labeled with the food order ID (See Angert paragraphs [0044-0047] - describes the system receiving the order of franchised food items and order number from the customer and sending it to a supply facility or delivery vehicle for preparation based on order stipulated time constraints); 
wherein the selected central kitchen facility sorts through the food produced by the kitchens and groups the food items belonging to the same food order together based on the labeled food order ID to form completed food orders (See Angert paragraphs [0058-0060] - describes the system of food preparation in the delivery vehicle relaying ); and 
wherein the selected central kitchen facility moves the completed food orders to an order-loading zone where they can be loaded into delivery vehicles for delivery (See Angert paragraphs [0063-0064] - describes the system at a fixed food preparation facility queuing completed orders that are ready to be picked up by delivery vehicles, necessitating a queuing area, or loading zone).
Angert does not explicitly teach:
co-located.  This is taught by Ungerleider (See page 3 - describes a business model of a “ghost” or “virtual” kitchen, wherein said kitchen prepares food for multiple food brands from different areas within the same kitchen [facility]).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a single source/location of supply [or re-supply] for a prepared food delivery system that prepares branded food items, thereby increasing accuracy and efficiency of said system.
Regarding Claim 2, modified Angert teaches:
The VRS according to claim 1, wherein the selected central kitchen facility communicates and delivers to a delivery vehicle the delivery location and the food order ID corresponding to the supplied food order to be delivered (See Angert paragraphs [0041-0047] - describes the system sending confirmed order information to a delivery vehicle proximate to a customer comprising an order number, food items and delivery location).




Angert teaches:
The VRS according to claim 1, wherein the selected central kitchen facility monitors the requested delivery locations of food orders and the number of available delivery vehicles waiting in a queue at the order-loading zone; and 
wherein in order to balance the number of outstanding orders with the number of available delivery vehicles, the VRS uses a Delivery Optimizing Algorithm that will dynamically assign multiple sequential delivery stops to each delivery vehicle when necessary in order to optimize the delivery capability of each central kitchen facility at any given time (See Angert paragraphs [0062-0065] - describes the system using an efficiency optimization algorithm to determine the departure sequence routing of delivery vehicles to their order fulfilment locations).
Regarding Claim 4, modified Angert teaches:
The VRS according to claim 1, wherein the selected central kitchen facility monitors the requested delivery locations of completed food orders and uses a Delivery Optimizing Algorithm to group together multiple food orders that are ready for loading so that they can be delivered by a single delivery vehicle; 
wherein the Delivery Optimizing Algorithm determines a sequential order and a delivery route for delivering the multiple food orders that are grouped together for delivery (See Angert paragraph [0014] - describes a single delivery vehicle delivering multiple orders and [0062-0066] - describes the system using an efficiency optimization algorithm to determine the departure sequence routing of delivery vehicles to their order fulfilment locations).
Regarding Claim 5, modified Angert teaches:
The VRS according to claim 4, wherein the selected central kitchen facility communicates to a delivery vehicle the sequential order and the delivery route for delivering the multiple food orders that are grouped together for delivery (See Angert paragraph [0050] - describes a server communicating a delivery sequence to a delivery vehicle based on the multiple orders on the vehicle to be delivered and [0062-0066] - describes the system using an efficiency optimization algorithm to determine the departure sequence routing of delivery vehicles to their order fulfilment locations).
Regarding Claim 6, modified Angert teaches:
The VRS according to claim 1, wherein the COS sends a food order status notification via the VRS Application to notify a customer about the pending delivery of a completed food order (See Angert paragraph [0036] - describes a user interface operating on a portable device that is networked to the server[s] running a food ordering program and [0049] - describes the system updating customers with their order status).
Regarding Claim 7, modified Angert teaches:
The VRS according to claim 1, wherein the COS sends a food order verification via the VRS Application to verify that a customer is waiting at the delivery location for delivery of the food order (See Angert paragraphs [0064-0068] - describes the system verifying the next delivery in queue to determine if it is deliverable or undeliverable, i.e., the customer is at a valid delivery address).  
Regarding Claim 8, modified Angert teaches:
The VRS according to claim 1, further comprising food delivery equipment installed on delivery vehicles; 
wherein the food delivery equipment includes a temperature-controlled storage system with a plurality of storage compartments and one or more  heating/
(See Angert paragraph [0058] - describes delivery vehicles having heated food storage ).
Angert does not teach:
combined, cooling thermal units; wherein both thermal sides of the one or more heating/cooling thermal units are used to refrigerate a first group of the plurality of storage compartments while simultaneously heating a second group of the plurality of storage compartments.  This is taught by Golden (See Col. 3 line 28-Col. 4 line 29 - describes a prepared food delivery apparatus comprising adjacent compartments that are temperature controlled to keep hot food hot on one side and cold food cold on the other, wherein said control is executed by thermoelectric units using the Peltier effect and Fig. 4 - shows compartments 96 and 98 adjacent to each other).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate heating and cooling food storage units in a prepared food delivery vehicle to keep prepared food items warm or cool depending on the food type, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 9, modified Angert teaches:
The VRS according to claim 1, further comprising food delivery equipment installed on delivery vehicles; 

wherein the storage system electronically monitors whether storage compartments are storing food items for a food order (See Angert paragraph [0016] - describes the ); 

modified Angert does not teach:
wherein the food delivery equipment includes a storage system with a plurality of storage compartments that are electronically locked/unlocked and monitored; 
wherein upon arrival at a delivery location associated with the food order, the storage system unlocks the storage compartments storing food items associated with the food order and monitors the opening of the unlocked storage compartments to ensure that the food items associated with the food order are retrieved.  This is taught by Goldberg (See page 68 line 1 - page 69 line 24 - describes a prepared food storage system in a delivery device with multiple compartments that can electronically monitor and lock/ unlock said compartments, page 15 line 26 - page 16 line 20 - describes a prepared food kiosk remaining in a fixed location so multiple customers can pick up their orders at that delivery location once they have provided the mobile kiosk with the proper identifying credentials via their user interface through their mobile device or biometrics to provide access the food storage unit housing their order and Figure 13).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate locking food storage compartments in a prepared food delivery vehicle that allows access to said orders once it arrives at a certain location to secure individual orders in transit and ensure customers receive the correct orders.


Angert teaches:
The VRS according to claim 9, 
modified Angert does not teach:
wherein the storage system provides a visual and/or audible alert that an unlocked storage compartment containing food items associated with the food order to be retrieved has not been opened.  This is taught by Goldberg (See page 43 line 18 - page 44 line 2 - describes a prepared food storage compartment of a plurality of compartments opening the door of said compartment associated with a particular customer to give said customer a visual indication of which compartment their order is in, that is, the opening of the door when the customer is near the compartment serves as the visual alert and page 61 line 7-11 - describes the food storage device having a near field communications antenna to detect an electronic device associated with a customer that has already placed an order).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an alert or indication to a user that their order is available, ready to be picked up, but not yet retrieved, thereby minimizing wasted product.
Regarding Claim 11, modified Angert teaches:
The VRS according to claim 9, 
modified Angert does not teach:
wherein each of the storage compartments includes an indicator light that is adapted to light up to indicate that the storage 238554-0006-1 APPLICATIONcompartment This is taught by Jung (See paragraph [0670-0672] - describes food storage containers having light emitting diode indicators indicating conditions of food through various stages of shipment from source to end user, wherein said containers are tracked and tied to particular orders).
Jung does not teach:
This is taught by Goldberg (See page 68 - page 69 line 24 - describes various conditions required for a food storage compartment to unlock, wherein user validation, user safety and food readiness are governing conditions that need to be met in order to unlock said food storage compartment).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a light indicator on a food storage container in a system of a plurality of food storage containers to identify the order belonging to an appropriate customer, thereby increasing the accuracy and efficiency of said system by reducing user error and minimizing wasted product or customer’s time.
Regarding Claim 12, modified Angert teaches:
The VRS according to claim 9, 
modified Angert does not teach:
wherein each of the storage compartments has a storage compartment ID to facilitate loading and unloading of food items and to track storage and delivery of food items.  This is taught by Goldberg (See page 31 line 17-19 - describes a user interface identifying a particular food storage container holding their order page 75 line 9-17 - describes  the system loading trays of food into the food storage compartments based, in part, in response to a respective customer facing door [bin location]).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate food storage compartments with unique identifiers to 
Regarding Claim 13, modified Angert teaches:
The VRS according to claim 1, further comprising food delivery equipment installed on delivery vehicles; 
wherein the food delivery equipment includes a doorbell system interface module or other home access interface module configured to interact with a doorbell system or other home access system to announce the delivery of a food order (See Angert paragraph [0016] - describes a system for tracking a delivery vehicle with a camera and client communication interface that is capable of providing said client with updates on food preparation and delivery status).
Regarding Claim 14, modified Angert teaches:
The VRS according to claim 1, wherein the selected central kitchen facility utilizes a delivery vehicle loading system that sequentially directs unassigned delivery vehicles to sequentially pick up food orders from the selected central kitchen facility for delivery contemporaneously with delivery information provided to the delivery vehicles at the time of vehicle loading (See Angert paragraph [0050] - describes the system establishing a delivery sequence and [0062-0066] - describes the system using an efficiency optimizing algorithm to elect a delivery vehicle from a queue of available delivery vehicles that can deliver the order in the least amount of time and sends the respective order information [type of food ordered and delivery location] to said delivery vehicle when the order is picked up).
Regarding Claim 15, modified Angert teaches:
The VRS according to claim 1, wherein the selected central kitchen facility utilizes a delivery contemporaneously with providing delivery information for each of the food orders to the delivery vehicles at the time of vehicle loading (See Angert paragraph [0050] - describes the system establishing a delivery sequence and [0062-0066] - describes a system using an efficiency optimizing algorithm to elect an available delivery vehicle from a queue of available delivery vehicles that can deliver the order in the least amount of time and sends the respective order information [type of food ordered and delivery location] to said delivery vehicle when the order is picked up).
modified Angert does not teach:
vehicle loading system that sequentially directs a queue of unassigned… vehicles toThis is taught by Rademaker (See paragraph [0048] - describes a system processing food orders and [0072] - describes an order management system that directs vehicles that are in-bound to pick-up orders to an approach pattern, such as a line, intended to allow a retailer preparing the order more time to complete said order or until the pick-up/ loading area is vacated by a previous vehicle).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a holding pattern for vehicles approaching a supply facility to allow present vehicles to vacate a loading area before future vehicles occupy said loading area, thereby maximizing the efficiency and safety of operations at said supply facility.
Rademaker does not teach:
individual loading ports in.  This is taught by Goldberg (See Figure 18 elements 1600b-c - shows vending compartments acting as individual loading ports and element 1308 - shows a service door of said compartment defining a loading zone).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate loading zones for delivery vehicles in a supply facility to clearly 
Regarding Claim 24, modified Angert teaches:
The VRS according to claim 1, wherein the plurality of branded kitchens 
modified Angert does not explicitly teach:
operate independently from each other with separate personnel, separate foodstuff material, separate equipment, and separate branding.  This is taught by Ungerleider (See page 3 - describes a business model of a “ghost” or “virtual” kitchen, wherein said kitchen prepares food for multiple food brands from different areas within the same kitchen [facility]).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a single source/location of supply [or re-supply] for a prepared food delivery system that prepares branded food items, thereby increasing accuracy and efficiency of said system.
Regarding Claim 25, modified Angert teaches:
The VRS according to claim 24, 
modified Angert does not explicitly teach:
wherein the plurality of … kitchens are physically separate kitchens and are each operated by a different restaurant entity.  This is taught by Justin (See 1st picture - shows an image of the food court in the Excalibur Casino in Las Vegas, Nevada, wherein said food court comprises multiple branded kitchens that are separated by solid partitions and 2nd paragraph - notes that restaurants like McDonald’s and Pizza Hut are among the tenants in said food court).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to separate kitchen areas 
Regarding Claim 26, modified Angert teaches:
The VRS according to claim 25, wherein, 
modified Angert does not explicitly teach:
within each of the central kitchen facilities, the plurality of … kitchens are physically adjacent to each other, and wherein the order-loading zone is accessible and common to all of the plurality of … kitchens for each respective central kitchen facility.  This is taught by This is taught by Justin (See 1st picture - shows an image of the food court in the Excalibur Casino in Las Vegas, Nevada, wherein said food court comprises multiple branded kitchens that are adjacent to each other along a common corridor, wherein said corridor acts as the order loading/ pickup zone for customers waiting on their orders).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have different food production zones in a central kitchen meet at a common end point in a food production process to finalize food production, thereby increasing the accuracy of the food product and the efficiency of food preparation within said central kitchen.
Regarding Claim 27, modified Angert teaches:
The VRS according to claim 1, wherein the selected central kitchen facility (See citations above).	
modified Angert does not explicitly teach:
sorts through the food … groups the food items belonging to the same food order together with a sorting system controlled by a computer server.  This is taught by Belke (See paragraphs [0052-0053] - describes a restaurant ordering system that allows orders to be combined for large parties and tags food items ordered by individual users to sort which party ordered which item to allow for granular bill settlement and [0055] - describes the system running on servers).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an order sorting function in a system that processes orders from multiple sources and assembles said orders as a part of the finished product of said system, thereby increasing the accuracy and the efficiency of said system.
Regarding Claim 28, modified Angert teaches:
The VRS according to claim 8, 
modified Angert does not explicitly teach:
wherein the cold side of the one or more combined heating/cooling thermal units is configured to refrigerate the first group of the plurality of storage compartments, and wherein the heat side of the one or more combined heating/cooling thermal units is configured to heat the second group of the plurality of storage compartments.  This is taught by Golden (See Col. 3 line 28-Col. 4 line 29 - describes a prepared food delivery apparatus comprising adjacent compartments that are temperature controlled to Fig. 4 - shows compartments 96 and 98 adjacent to each other).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate heating and cooling food storage units in a prepared food delivery vehicle to keep prepared food items warm or cool depending on the food type, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 29, modified Angert teaches:
The VRS according to claim 28, 
modified Angert does not explicitly teach:
wherein at least one of the one or more combined heating/cooling thermal units is a Peltier thermo-electric module.  This is taught by Goldberg (See page 38 line 28- page 39 line 28 - describes the use of Peltier thermo-electric units and compressor type refrigeration units).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate heating and cooling food storage units in a prepared food delivery vehicle to keep prepared food items warm or cool depending on the food type, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 30, modified Angert teaches:
The VRS according to claim 28, 
modified Angert does not explicitly teach:
wherein at least one of the one or more combined heating/cooling thermal units is a vapor compression refrigeration unit.  This is taught by Goldberg (See page 38 line 28- page 39 line 28 - describes the use of compressor type refrigeration units).  It would be .

Claims 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Angert et al. (US Patent Application Publication 2009/0099972 A1), in view of Ungerleider (“Hold The Storefront: How Delivery-Only “Ghost” Restaurants Are Changing Takeout”, fast company, https://www.fastcompany.com/3064075/hold-the-storefront-how-delivery-only-ghost-restaurants-are-changing-take-out, 01/20/2017) and Justin (Food Court at Excalibur, http://www.fuzzynavels.com/dining/excalibur-food-court/, © Copyright 2013). 
Regarding Claim 16, Angert teaches:
A method for providing centralized food ordering, food preparation and food delivery for various (See Angert paragraph [0015] - describes a food delivery system as owned by a food service establishment or by a delivery service dealing with multiple food service franchises, [0030-0031] - describes a food delivery system as owned by a food service establishment or by a delivery service dealing with multiple food service franchises, paragraphs [0044-0045] - describes a server based ordering system and interface) comprising the steps of: 
a Computer Ordering System (COS) comprising a processor, the processor of the COS communicating with a customer via a Virtual Restaurant System (VRS) application installed on a remote computing device (See Angert paragraphs [0030-0035] - describes a computer based ordering system running on a customer’s wireless phone with internet access, [0054-0058] - describes the delivery vehicle remote computer operation and functions and claim 14 - describes a server with a processor executing program instructions); 
the processor of the COS automatically receiving and/or requesting a delivery location via the VRS application (See Angert paragraphs [0044-0046] - describes order parameters including customer location and selected food items, wherein said customer location is also the delivery location);  248554-0006-1 APPLICATION 
the processor of the COS delivering a selected menu/food order form via the VRS Application depending on the delivery location (See Angert paragraphs [0044-0046] - describes order parameters including customer location and selected food items, wherein said customer location is also the delivery location, and delivery time [distance to delivery/ customer location]); 
the processor of the COS receiving a food order via the VRS Application, the food order including food selections from the selected menu/food order form, a requested delivery location and a requested delivery date/time (See Angert paragraphs [0044-0047] - describes the system receiving the order of franchised food items and order number from the customer and sending it to a supply facility or delivery vehicle for preparation based on order stipulated time constraints); 
the processor of the COS assigning a unique food order ID to the food order and transmitting the food order ID for the customer via the VRS Application (See Angert paragraphs [0044-0047] - describes the system receiving the order of franchised food items and order number from the customer and sending it to a supply facility or delivery vehicle for preparation based on order stipulated time constraints); 
the processor of the COS transmitting the food order and the food order ID to a central kitchen facility including a plurality of kitchens (See Angert paragraphs [0058-0060] - describes the system of food preparation in the delivery vehicle relaying instructions on which food items to prepare currently, next, etc. to complete an order); 
the selected central kitchen facility ordering each of the food selections from the food order to be produced by its corresponding kitchen and labeled with the food order ID (See Angert paragraphs [0044-0047] - describes the system receiving the order of franchised food items and order number from the customer and sending it to a supply facility or delivery vehicle for preparation based on order stipulated time constraints); 
the central kitchen facility sorting through the food items produced by the kitchens and grouping the food items belonging to the same food order together based on the labeled food order ID to form completed food orders (See Angert paragraphs [0058-0060] - describes the system of food preparation in the delivery vehicle relaying instructions on which food items to prepare currently, next, etc. to complete an order); and 
the central kitchen facility moving the completed food orders to an order-loading zone where it can be loaded into a delivery vehicle for delivery, (See Angert paragraphs [0063-0064] - describes the system at a fixed food preparation facility queuing completed orders that are ready to be picked up by delivery vehicles, necessitating a queuing area, or loading zone)
.
Angert does not explicitly teach:
co-located, co-located within the central kitchen facility, a subset, .  This is taught by Ungerleider (See page 3 - describes a business model of a “ghost” or “virtual” kitchen, wherein said kitchen prepares food for multiple food brands from different areas within the same kitchen [facility]).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a single source/location of supply [or re-supply] for a prepared food delivery 
Ungerleider does not explicitly teach:
wherein the plurality of kitchens co-located within the central kitchen facility are physically separate kitchens.  This is taught by Justin (See 1st picture - shows an image of the food court in the Excalibur Casino in Las Vegas, Nevada, wherein said food court comprises multiple branded kitchens that are separated by solid partitions and 2nd paragraph - notes that restaurants like McDonald’s and Pizza Hut are among the tenants in said food court).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to separate kitchen areas of a central kitchen into spaces that can better accommodate the unique needs of preparing different types of foods, thereby increasing the accuracy of the food product and the efficiency of food preparation within said central kitchen.
Regarding Claim 17, modified Angert teaches:
The method according to claim 16, wherein the selected menu/food order form is selected from a plurality of menu/food order forms; (See Angert paragraphs [0044-0045] - describes a dynamic on-line food menu displaying a list of available food items from participating vendors); 
wherein each of the plurality of menu/food order forms corresponds to a specific central kitchen facility within a defined service area (See Angert paragraph [0030] - describes a system functioning with a fast food retail establishment and a delivery vehicle of said establishment operating in an urban grid type of area accepting deliveries said vehicle can make within a scheduled time, thereby defining a service area); and 
wherein the selected menu/food order form presented to a user is selected based on the delivery location being determined as being located in the defined service area of the central kitchen facility (See Angert paragraphs [0044-0045] - describes the system ).
Regarding Claim 18, modified Angert teaches:
The method according to claim 16, further comprising the step of: 
the central kitchen facility communicating to the delivery vehicle the delivery location and the food order ID for the food order to be delivered (See Angert paragraphs [0041-0047] - describes the system sending confirmed order information to a delivery vehicle proximate to a customer comprising an order number, food items and delivery location).
Regarding Claim 19, modified Angert teaches:
The method according to claim 16, further comprising the step of:  258554-0006-1 APPLICATION 
the central kitchen facility monitoring the delivery locations of completed food orders and using a Delivery Optimizing Algorithm to group together multiple food orders that are ready for loading so that they can be delivered by a single delivery vehicle (See Angert paragraph [0014] - describes a single delivery vehicle delivering multiple orders and [0062-0066] - describes the system using an efficiency optimization algorithm to determine the departure sequence routing of delivery vehicles to their order fulfilment locations).
Regarding Claim 20, modified Angert teaches:
The method according to claim 19, further comprising the step of: 
the Delivery Optimizing Algorithm determining a sequential order and a delivery route for delivering the multiple food orders that are grouped together for delivery (See Angert paragraph [0014] - describes a single delivery vehicle delivering multiple orders and [0062-0066] - describes the system using an efficiency optimization algorithm to determine the departure sequence routing of delivery vehicles to their order fulfilment locations). 

Angert teaches:
The method according to claim 19, further comprising the step of: 
the central kitchen facility communicating to the delivery vehicle the sequential order and the delivery route for delivering the multiple food orders that are grouped together for delivery at the time of loading the completed food orders in the single delivery vehicle (See Angert paragraph [0050] - describes a server communicating a delivery sequence to a delivery vehicle based on the multiple orders on the vehicle to be delivered and [0062-0066] - describes the system using an efficiency optimization algorithm to determine the departure sequence routing of delivery vehicles to their order fulfilment locations).
Regarding Claim 22, modified Angert teaches:
The method according to claim 16, further comprising the step of: 
the processor of the COS sending a food order status notification via the VRS Application to notify the customer about the pending delivery of a completed food order (See Angert paragraph [0036] - describes a user interface operating on a portable device that is networked to the server[s] running a food ordering program, [0049] - describes the system updating customers with their order status and claim 14 - describes a server with a processor executing program instructions).
Regarding Claim 23, modified Angert teaches:
The method according to claim 16, further comprising the step of: 
the processor of the COS sending a food order verification via the VRS Application to verify that the customer is waiting at the delivery location for delivery of the food order (See Angert paragraphs [0064-0068] - describes the system verifying the next delivery in queue to determine if it is deliverable or undeliverable, i.e., the customer is at a valid delivery address and claim 14 - describes a server with a processor executing program instructions).
Response to Remarks
Applicant's remarks filed 02/02/2021 have been fully considered but they are not persuasive. 
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 101:  
In consideration of the amended claims and applicant’s remarks showing the claimed invention in claim 16 as being directed to a practical application that imposes a meaningful limit on an abstract idea, the rejection under 35 U.S.C. § 101 is sustained.  Independent claim 16 does not specifically mention any particular structure to facilitate the “sorting”, “grouping”, “label(ing)”, “moving” or “loading” methods described in the instant application to amount to significantly more than an abstract idea of sales activities through order processing.  Dependent claims 17-23 also do not show significantly more than an abstract idea as noted above.
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 103:  
As described above, the applicant’s claims are not patentable under 35 U.S.C. § 103 because it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate features from Ungerleider, Golden, Jung, Goldberg, Rademaker, Justin and Belke in the invention of Angert, as a whole.  The combination of which comprise all of the limitations disclosed in the amended claims of the instant application as noted above.  Applicant asserts that the previously referenced art does not teach: "each of the central kitchen facilities includes a plurality of branded kitchens co-located within the central kitchen facility", “both thermal sides of the one or more combined heating/cooling thermal units are used to refrigerate a first group of the plurality of storage compartments while simultaneously heating a second group of the plurality of storage compartments” or “the processor of the COS transmitting the food order and the food order ID to a central kitchen facility including a plurality of kitchens co-located within the central kitchen facility, where each of the plurality of kitchens produces a subset of different food items from the selected menu/food order form”.  However, the combination of references as noted above do in fact teach these claim limitations.  The citation of Angert, Ungerleider, Golden, Jung, Goldberg, Rademaker, Justin and Belke needs to be considered as a whole, not just the sections cited by the examiner.  
The previous art reference Ken has been removed from the record, because, as noted by the applicant, it is unclear if the publication date of Ken was in fact before the effective filing date of the instant application. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270 3923.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.



                                       
/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                                        
                                                                                                                                                                                                       /NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687